COLEMAN, J.
In the case of Washingtonv. The State, 63 Ala. 192, quoting from Sparrenberger’s Case, 53 Ala. 481, we said: “When it appears witnesses were examined by the grand jury, or the jury had before them legal documentary evidence, no inquiry into the sufficiency of the evidence is indulged.” The motion to quash the indictment was properly overruled.
The grounds of demurrer to the indictment were considered on the former appeal, (Agee v. The State, 113 Ala. 52) ; and we held that they were not well taken. The court did not err in admitting in evidence, the original instrument alleged to have been forged. It is not the law that none but persons skilled in chirography and orthography can commit the offense of forgery; nor is it necessary in describing the instrument in the indictment alleged to have been forged, that the handwriting be precisely copied. By order of the court the instrument itself has been sent up for our own inspection. The capital J. and 0 may not be very well formed, but there is no difficulty in reading the instrument, and its meaning and purport are easily understood. The objection that the indictment describes the date as Oct. 18, 1895, whereas the instrument states it as “Oct. the 18 1895,” is without merit.
We find no error in the record.
Affirmed.